Citation Nr: 9906021	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  94-41 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to an increased rating for a cervical spine 
disorder currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Associate Counsel
INTRODUCTION

The veteran had active service from January 1990 to May 1993.  
Immediately upon his separation from service, he claimed 
service connection for degenerative disc disease of the 
cervical spine and a left knee disorder that he said was 
aggravated in service.  This appeal arises from an October 
1993 rating decision of the Boston, Massachusetts, Regional 
Office (RO) that denied service connection for a left knee 
disorder and granted service connection for degenerative disc 
disease of the cervical spine, assigning a 10 percent 
evaluation therefor.


REMAND

The veteran expressed dissatisfaction with the evaluation 
assigned the cervical spine disorder in a December 1993 
Notice of Disagreement, and the RO issued a February 1994 
Statement of the Case addressing that issue.  In a March 1994 
Substantive Appeal, the veteran requested a hearing.  At a 
June 1994 hearing before a heaing officer at the RO, he 
testified about the issue for which he had perfected an 
appeal, the evaluation assigned the cervical spine disorder, 
and also testified about a left knee disorder.  That latter 
testimony was the first indication that he disagreed with the 
denial of service connection for a left knee disorder.

The Board of Veterans' Appeals (Board) is unable to reach the 
merits of that claim.  The law establishes very specific, 
sequential, procedural steps that must be followed before an 
issue is ripe for appellate review by the Board.  Bernard v. 
Brown, 4 Vet. App. 384, 390 (1993).  Those steps consist of a 
timely Notice of Disagreement, followed by a Statement of the 
Case, followed by a timely Substantive Appeal.  38 C.F.R. 
§ 20.200.  Thus, appellate review is initiated by a Notice of 
Disagreement filed by the claimant within one year from the 
date the notice of the RO decision was mailed.  38 U.S.C.A. 
§ 7105(a), (b); 38 C.F.R. § 20.201.  Upon receipt of the 
Notice of Disagreement, the RO must further develop the 
evidence, if warranted, and review the claim.  If that 
additional action does not resolve the disagreement, then the 
RO must issue a Statement of the Case.  A Statement of the 
Case is (1) a summary of the evidence pertinent to the issue 
with which disagreement has been expressed, (2) a citation to 
pertinent law with a discussion of its applicability, and (3) 
a decision on the issue with a summary of the reasons 
therefor.  38 U.S.C.A. § 7105(d)(1); 38 C.F.R. §§ 19.26, 
19.29.  If the claimant continues to disagree with the 
adjudicative action after receipt of the Statement of the 
Case, then the claimant perfects the appeal by filing a 
Substantive Appeal within (1) 60 days from the date the 
Statement of the Case was mailed or (2) one year from the 
date the notice of the decision was mailed.  38 U.S.C.A. 
§ 7105(d)(3); 38 C.F.R. §§ 20.202, 20.302(b).

By law, a Notice of Disagreement must be a written 
communication.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.201.  
In this case, the first writing the RO received indicating 
the veteran's dissatisfaction with the denial of service 
connection for a left knee disorder was the transcript of the 
June 1994 hearing.  There followed a July 1994 hearing 
officer decision and Supplemental Statement of the Case which 
included, as an issue, service connection for the left knee 
disorder.  However, the Supplemental Statement of the Case 
did not cite the laws and regulations pertinent to the issue 
of service connection.  Thus, although the letter 
transmitting the July 1994 Supplemental Statement of the Case 
indicated that the veteran could "make any comment you wish 
concerning the additional information" therein, he cannot be 
said to have had sufficient knowledge of the law pertinent to 
service connection, as the earlier, February 1994, Statement 
of the Case had cited only the law pertinent to the issue of 
disability evaluation.  The veteran was not sufficiently 
informed to enable him to prepare a Substantive Appeal on the 
service connection issue, and he did not do so.  

Subsequently, a Supplemental Statement of the Case was issued 
in January 1996, again including, as an issue, service 
connection for the left knee disorder.  However, that 
Supplemental Statement of the Case also did not cite the laws 
and regulations pertinent to the issue of service connection.  
In addition, the letter transmitting the January 1996 
Supplemental Statement of the Case incorrectly indicated that 
the veteran had previously filed a Substantive Appeal as to 
the issues contained in the original Statement of the Case 
and prior Supplemental Statement of the Case.

The veteran is entitled to a Statement of the Case that 
complies with 38 U.S.C.A. § 7105(d)(1) and 38 C.F.R. § 19.29.  
Holland v. Gober, 10 Vet.App. 433, 436 (1997) (per curiam 
order); Archbold v. Brown, 9 Vet.App. 124, 129 (1996).  In 
addition, he must be advised that, if he continues to 
disagree with the denial of service connection for a left 
knee disorder, he must file a Substantive Appeal within 60 
days from the date the Statement of the Case is mailed (it 
being too late to file a Substantive Appeal within one year 
of the date the notice of the decision was mailed).  See 
Fenderson v. West, ___ Vet.App. ___, No. 96-947, slip op. at 
17 (Jan. 20, 1999).  Accordingly, this issue must be remanded 
for issuance of a Statement of the Case as to the issue of 
service connection.

With regard to the cervical spine disorder, service 
connection was granted for degenerative disc disease and a 10 
percent evaluation was assigned under the provisions of 
Diagnostic Code (DC) 5293 (intervertebral disc syndrome).  
The veteran claims that his disability is worse than 
indicated by the evaluation assigned.  Such a claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) and, 
when a claim is well grounded, VA has a duty to assist the 
veteran in developing relevant evidence.  Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).  The duty to assist 
includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior medical treatment and prior examinations.  
Green v. Derwinski, 1 Vet. App. 121 (1991); Lineberger v. 
Brown, 5 Vet.App. 367 (1993); Waddell v. Brown, 5 
Vet.App. 454 (1993); 38 C.F.R. § 3.326.

In this case, the veteran was afforded a September 1995 VA 
examination that did not adequately address the rating 
criteria for intervertebral disc syndrome.  See Massey v. 
Brown, 7 Vet.App. 204 (1994); see also 38 C.F.R. § 4.71a, DC 
5293.  The rating criteria indicate that intervertebral disc 
syndrome is a neurologic disorder.  That fact was recognized 
during the examination and the examiner, citing a possible 
need for magnetic resonance imaging and an electromyogram, 
referred the veteran to a neurologist.  However, the file 
does not include a report of a neurologic examination or 
reports of any tests conducted in connection therewith.

Though intervertebral disc syndrome manifests itself 
primarily in the affected limb, there may also be local 
manifestations.  That is, there may be local, motion-limiting 
pain near the site of the diseased disc.  Thus, limitation of 
motion of the affected spinal segment is also of concern, and 
an evaluation under the provisions of the applicable 
diagnostic code must be considered.  Where limitation of 
motion of a joint is of concern, the applicable authorities 
are DeLuca v. Brown, 8 Vet.App. 202 (1995), and 38 C.F.R. 
§§ 4.40 and 4.45.  Pursuant to those authorities, examiners 
should determine whether the joint in question exhibits 
weakened movement, excess fatigability, or incoordination and 
their determinations should, if feasible, be expressed in 
terms of the degree of limitation of motion attributable 
thereto.  In addition, if use of the joint or flare-ups of 
the disability cause greater limitation of motion, the 
prohibition against pyramiding in 38 C.F.R. § 4.14 does not 
forbid ratings based on that greater limitation of motion.  
See VAOPGCPREC 36-97, holding that DC 5293 falls within the 
ambit of DeLuca.  Here, further development of the evidence 
is needed before the veteran's cervical spine disorder can be 
accurately evaluated.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain from the veteran the 
names and addresses of all health care 
providers from whom he has received treatment 
for disorders of the cervical spine or upper 
extremities since 1994.  Thereafter, the RO 
should obtain legible copies of all records 
that have not already been obtained.

2.  If the veteran has been afforded a VA 
neurologic examination, and the report thereof 
satisfies the criteria below, that report 
should be obtained.  If he has not been 
afforded such an examination, or the report 
thereof does not satisfy the criteria below 
then, upon completion of the development in 
paragraph 1 above, he should be afforded a VA 
neurologic examination to determine the 
current nature and extent of all cervical 
spine disability.  The examiner must have the 
claims file, to include the service medical 
records and this Remand, available for review 
prior to the examination.  All indicated tests 
should be conducted including, if warranted, 
magnetic resonance imaging and 
electromyographic studies.  The range of 
motion of the cervical spine should be 
evaluated and the examiner should determine 
whether flare-ups of the disorder increase the 
limitation of motion and whether use causes 
weakened movement, excess fatigability, or 
incoordination of the cervical spine.  If 
feasible, these determinations should be 
expressed in terms of the degree of additional 
loss of range of motion beyond that 
objectively noted.  If these determinations 
cannot be made, or if they cannot be expressed 
in terms of the degree of additional loss of 
range of motion, or if use of the spine or 
flare-ups of the disorder do not cause an 
additional loss of range of motion, the 
examiner should so state for the record.  All 
functional limitations of the cervical spine 
disability must be fully described, and the 
factors upon which the medical opinion is 
based must be set forth in the report.

3.  The RO should provide the veteran with a 
Statement of the Case on the issue of service 
connection for a left knee disorder, to 
include discussion of the applicable laws and 
regulatons, and advise him that, to perfect an 
appeal of that claim, he must file a 
Substantive Appeal within 60 days of the date 
of mailing the Statement of the Case.

4.  After the foregoing actions, the RO should 
review the file to ensure completion of the 
required development.  When the RO is 
satisfied that the required development has 
been completed, and all evidence obtained has 
been associated with the file, the claim 
should be reviewed.  If the decision remains 
adverse to the veteran in any way, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The veteran need take no 
action until he is further informed.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or the United States Court of Veterans 
Appeals for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, the VBA Adjudication Procedure Manual, M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03, directs the RO to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 7 -


